FILED
                             NOT FOR PUBLICATION                            MAR 01 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BERNARDO PERFECTO-CORNELIO,                      No. 10-72363

               Petitioner,                       Agency No. A093-237-450

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Bernardo Perfecto-Cornelio, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen based on ineffective assistance of counsel. Our jurisdiction is governed by

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in

part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Perfecto-Cornelio’s motion

to reopen because he presented insufficient evidence to establish prejudice. See

Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003) (to prevail on an

ineffective assistance of counsel claim, petitioner must demonstrate prejudice).

      We lack jurisdiction to review Perfecto-Cornelio’s remaining contentions

because he failed to exhaust these issues before the BIA. Zara v. Ashcroft, 383

F.3d 927, 930-31 (9th Cir. 2004) (“A petitioner cannot satisfy the exhaustion

requirement by making a general challenge to the IJ’s decision, but, rather, must

specify which issues form the basis of the appeal.”)

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    10-72363